           Case 2:20-cr-00164-APG-EJY Document 47 Filed 09/23/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,
                                                                Case No.: 2:15-cr-0285-APG-EJY
 4                           Plaintiff,                         Case No.: 2:20-cr-0163-APG-EJY
                                                                Case No.: 2:20-cr-0164-APG-EJY
 5           v.

 6    CHARLES BURTON RITCHIE,                                Order Denying Emergency Motion to
      BENJAMIN GALECKI,                                                 Self-Report
 7
                             Defendants.                               [ECF Nos. 585, 590]
 8

 9

10         Defendants Charles Burton Ritchie and Benjamin Galecki move for permission to self-

11 report to serve their prison terms. ECF Nos. 585, 590. Because they are presently in custody,

12 they are asking that I release them for several months until the Bureau of Prisons designates the

13 institution where they will serve their time. Because they filed their motions before filing their

14 appeals, they cite to 18 U.S.C. § 3143(a), which governs release of defendants who are awaiting

15 execution of a sentence. Now that they have filed appeals, release is governed by 18 U.S.C.

16 § 3143(b). But under either statue, I deny the motion.

17         Although the defendants have interesting issues to raise on appeal in case 2:15-cr-285, in

18 case 2:20-cr-164 (the EDVA case) there is no likelihood they will be granted a new trial or a

19 sentence that does not include imprisonment. In that case, the defendants waived their rights to

20 appeal their convictions and sentences, so they will serve their sentences in that case regardless

21 of the outcome of the appeal in case 2:15-cr-285. Nor have the defendants met their burden of

22 showing by clear and convincing evidence that they are “not likely to flee or pose a danger to the

23 safety of any other person or the community. . . .” 18 U.S.C. § 3143(a)(2)(B), (b)(1)(A).
          Case 2:20-cr-00164-APG-EJY Document 47 Filed 09/23/20 Page 2 of 2




 1        I THEREFORE DENY the defendants’ motions for leave to self-surrender (ECF Nos.

 2 585, 590).

 3        DATED this 23rd day of September, 2020.

 4                                                  ________________________________
                                                    ANDREW P. GORDON
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
